DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on March 1, 2019. It is noted, however, that applicant has not filed a certified copy of the IN201921008186 application as required by 37 CFR 1.55, either in this application, parent application 16/383,934 (now abandoned), or international application PCT/IB2019/053080.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27, 2020 and October 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because (a) the terms POSTGRESQL, KUBERNETES, and SPARK are used in Fig. 2 without proper attribution as trademarks; (b) the text in Fig. 4 is so small as to be nearly impossible to read; (c) in Fig. 5, “What to be shown?” should be “What is to be shown?”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Examiner also notes that the drawings are devoid of reference characters.  Examiner recommends that Applicant insert reference characters into the specification and drawings so as better to explain the drawings in the specification.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 6, “in case of” (two instances) should be “in the case of”; “for individual” should be “for an individual”; “engine, aggregates” should be “engine, and aggregates”; “on answer” and “of answer” should be “on the answer” and “of the answer”, respectively.
In paragraphs 7-8, no instance of “word”, “structured”, or “reinforcement” should be capitalized; “inferring missing” should be “inferring a missing”; “find-grained” should be “fine-grained”; all instances of “user’s” should be preceded by the appropriate article.
In paragraph 8, “generating, an” should be “generating an”.
In paragraph 21, “the value that derived” should be “a value that derives”; “analytics that contributes” should be “analytics that contribute”.
Paragraph 22 merely repeats information already in paragraph 20.
In paragraph 28, “All these answers would be” should be “All of these answers are”; “interactions thereby” should be “interactions, thereby”.
In paragraph 30, neither instance of “engine” should be capitalized.
In paragraph 32, “learning especially … exploitation are” should be “learning, especially … exploitation, are”; “but is not limited” should be “but are not limited”.
In paragraph 34, Applicant indicates that “Mulligan” and “Winkle” are brand names.  Though Examiner is unaware of to what brands they may be referring, Examiner requests that Applicant provide proper attribution if they are indeed trademarked terms (see below).
In paragraph 35, “A named entity” should be “Named entity”; “challenges … is” should be “challenges … are”; “Towards this” should be “To meet these challenges”.
In paragraph 37, “jaccard” should be “Jaccard”.
In paragraph 38, “an and” should be “an, and”; “too long” should be “overly long”; “results in incorrect” should be “result in incorrect”; a word appears to be missing after “in the knowledge”.
In paragraph 39, “relaxing algorithmic” should be “relaxing an algorithmic”; “results to be” should be “results are to be”.
In paragraph 40, there appears to be a word missing after “temporal”.
In paragraph 41, “data is” should be “data are”; “understand wide” should be “understand a wide”; “10th June” should be “10th, June”.
In paragraph 42, “steps, the first” should be “steps.  The first”; “which” should be “that”.
In paragraph 43, “and weighted” should be “and a weighted”.
In paragraph 44, part 1, “question, the context … entities mainly” should be “question; the context … entities, mainly”; in part 3.2, “Inference” should be “inference”.
In paragraph 45, “conditions on measure” should be “conditions on a measure”.
In paragraph 50, “uses forward” should be “uses a forward”; “etc” should be “etc.”.
In paragraph 51, “The access” should be “Access”; “which the user” should be “that the user”; “would get” should be “gets”.
In paragraph 52, “analytical context” should be “analytical contexts”.
A period should end paragraph 54.
In paragraph 56, “elements … forms” should be “elements … form”.
In paragraph 59, “reinforcement” should not be capitalized.
In paragraph 61, “would have” should be “has”.
In paragraph 62, “for individual” should be “for an individual”.
In paragraph 64, “visualizations … is ranked” should be “visualizations … are ranked”.
In paragraph 65, “ease” should be “easy”.
In paragraph 69, “meta-ontologies but were” should be “meta-ontologies, but they were”; “of AMO” should be “of an AMO”.
In paragraph 71, “on answer … of answer” should be “on an answer … of the answer”.
A period should end paragraph 79.
Appropriate correction is required.
The use of the terms WINDOWS® (paragraph 23) and JAVA® (paragraph 36), which are trade names or marks used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  “Word-sense”, “Reinforcement”, and all instances of “Structured” should be “word-sense”, “reinforcement”, and “structured”, respectively; “find-grained” should be “fine-grained”; “user’s authorization” should be “a user’s authorization” in the first recitation and “the user’s authorization” subsequently; “user’s intent” should be “an intent of the user”; “missing period” should be “a missing period”.  Appropriate correction is required.
s 3 and 13 are objected to because of the following informalities:  “SUTime temporal tagger” should be “a SUTime temporal tagger”.  Appropriate correction is required.
Claims 4 and 14 are objected to because of the following informalities:  “Bayesian learning” should be “a Bayesian learning”.  Appropriate correction is required.
Claims 6 and 16 are objected to because of the following informalities:  “actions on answer” and “tracking of answer” should be “actions on the answer” and “tracking of the answer,” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite the limitation "the answers".  There is insufficient antecedent basis for this limitation in the claim.  The claims previously recite “an answer” (singular), but not “answers” (plural).
Claims 17 and 19 recite the limitation "the software modules".  There is insufficient antecedent basis for this limitation in the claims.
All claims dependent on a rejected claim are also rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, under their broadest reasonable interpretation in light of the specification, they are directed to software per se.  Independent claim 1 is directed to a “system … comprising software modules executable by a computer network….”  The claim goes on to state that “the software modules comprise [fourteen instructions].”  While a computer network is recited in the claim, the claim is not directed to the computer network, but rather the software modules themselves.  At most, the recitation that the software modules are “executable by a computer network” is a statement of the intended instantiation of the software modules.  The computer network itself is not positively claimed.
Claims 2-10 inherit this issue from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger et al. (US 20130262501) (“Kuchmann-Beauger”) in view of Barbas et al. (US 20200074107) (“Barbas”) and further in view of Finkelstein et al. (US 20180293221) (“Finkelstein”) and Hazard et al. (US 20190311220) (“Hazard”).
Regarding claim 1, Kuchmann-Beauger discloses “[a] system for adaptive question answering comprising software modules executable by a computer network, wherein 
the computer network comprises a first subnetwork for data processing and a second subnetwork for data storage comprising usage knowledge (client application and QA system are communicatively coupled through a network; QA system may reside on server node; client applications may establish server-client communication with QA system or vice versa – Kuchmann-Beauger, paragraph 26; see also Fig. 1 and paragraph 37 (disclosing a QA system containing a pattern database [subnetwork for data storage] containing predefined linguistic patterns [usage knowledge] connected to a search application/client application [subnetwork for data processing] connected by a network)); and the software modules comprise
a first instruction to receive a question in natural language from a user (user may pose a question to the system like “What is the global sales revenue this year?” – Kuchmann-Beauger, paragraph 107); 
a second instruction to identify, through three levels of parsers,1 a plurality of entities in the question, wherein the entities comprise periods, business objects, measures and conditions (user can pose a question such as “What is the global sales revenue this year?” [business object = sales revenue; period = this year; condition = global] – Kuchmann-Beauger, paragraph 107; question analyzer parses the received question using, inter alia, entity recognition [parser 1], focus identification [parser 2], and semantic relationship identification [parser 3] – id. at paragraph 26; see also Fig. 1, esp. ref. char. 130); 
a third instruction to disambiguate lexical entities at a word level using [w]ord-sense disambiguation and entities at an entire context level of the question using rules for preposition2 (answer generation to a query involves representing contextual information as a situation graph; to answer the query “compare the revenue of my stores”, the QA system identifies that token “Revenue” refers to business entity “Sales Revenue”; to disambiguate in the query which stores are “my” stores, the system determines, based on the situation graph [rules], the surname “Will” of the user – Kuchmann-Beauger, paragraph 110; see also Fig. 5); …
a fifth instruction to identify, by a … parser, [the] user's intent through the usage knowledge (answers to users’ questions may be based on contextual information and users’ situations; examples of such contextual information include previous questions [usage knowledge]; for instance, in a question that exhibits ambiguities because it lacks a specific marker, such as “what about my sales revenue?”, the system may determine based on contextual information that the intent of the user is to pose the question “what about my sales revenue in 2010 in Paris, France?” – Kuchmann-Beauger, paragraph 107)…; 
a sixth instruction to generate an interpretation comprising period identification, business object identification, measure inference, condition identification, and intent identification (answers to users’ questions may be based on contextual information and users’ situations; examples of such contextual information include previous questions [usage knowledge]; for instance, in a question that exhibits ambiguities because it lacks a specific marker, such as “what about my sales revenue?”, the system may determine based on contextual information that the intent of the user is to pose the question “what about my sales revenue in 2010 in Paris, France?” [period identification = identifying that the relevant period is 2010; business object identification = identifying sales revenue as the object to be searched for; condition identification = identifying that the revenue to be returned is only for the user under consideration; intent identification = identifying that the user intends for the query to encompass only 2010 revenue in Paris notwithstanding that this is not explicitly stated]; in another example, in the question “what about my recent sales revenue?”, the marker “recent” is ambiguous, and the system may determine how to interpret “recent sales” based on context data [measure inference = interpretation of “recent”] – Kuchmann-Beauger, paragraph 107); 
a seventh instruction to formulate a plurality of intermediate queries based on the interpretation (when, for instance, a query “compare the revenue of my stores” is entered, the QA system may identify that token “Revenue” refers to business entity “Sales Revenue” and that “Stores” refers to “Store Name” [intermediate queries include determining to what entities “revenue” and “stores” refer] – Kuchmann-Beauger, paragraph 110), wherein formulation of the intermediate queries comprises inferring [a] missing period (in a question that exhibits ambiguities because it lacks a specific marker, such as “what about my sales revenue?”, the system may determine based on contextual information that the intent of the user is to pose the question “what about my sales revenue in 2010 in Paris, France?” – Kuchmann-Beauger, paragraph 107)…, merging business objects having common attributes (graph management platform describes the heterogeneous resources available at data sources available in model factory and describes existing relations between resources – Kuchmann-Beauger, paragraph 77; nodes and edges of graphs may represent resources and relations between the resources, and the complete graph of graph repository is defined by merging the schema of graph model with extended schemas of graphs built by their respective providers [so the complete graph links/merges subgraphs with common attributes and/or linked by a relationship] – id. at paragraph 83), [and] inferring measures for [an] exploration intent3 (if a technical query is, for example, “SELECT amount FROM Revenue WHERE City = ‘Tokyo’ [i.e., user is exploring revenue amounts for Tokyo], entities “revenue” and “Tokyo” are replaced in a template to retrieve data relevant to the query; QA system utilizes contextual information in the answering process to enable context-aware recommendation of answers [inferring measures] to users’ questions – Kuchmann-Beauger, paragraphs 67-71) …; 
an eighth instruction to convert each intermediate query into a database-aware [s]tructured query language query (end users can manipulate objects of data models using common business terms such as “customer” or “revenue” rather than SQL queries; technical queries such as SQL can be automatically generated in response to the manipulation of business terms – Kuchmann-Beauger, paragraph 16; through patterns users’ questions are translated into a technical language such as SQL – id. at paragraph 38); 
a ninth instruction to identify a transaction table for each database-aware [s]tructured query language query (providers may specify how to access and retrieve data from corresponding data sources accessible through a model factory; for example, a data source may be a data warehouse such as a SQL database and a provider may specify logic to query or modify data in the data warehouse using SQL requests – Kuchmann-Beauger, paragraph 79 [so a table containing the data values is identified for each SQL query]); 
a tenth instruction to retrieve data values from the transaction table for each database-aware [s]tructured query language query (providers may specify how to access and retrieve data from corresponding data sources accessible through a model factory; for example, a data source may be a data warehouse such as a SQL database and a provider may specify logic to query or modify data in the data warehouse using SQL requests – Kuchmann-Beauger, paragraph 79 [so the data values are retrieved for each SQL query]);  20Docket No. 86758.0064\US1 
an eleventh instruction to convert the data values to valid display formats to form an answer corresponding to each intermediate query (in response to technical query “SELECT amount FROM Revenue WHERE City = ‘Tokyo’, entities “Revenue” and “Tokyo” are replaced in a template to retrieve data relevant to the query; based on the retrieved data, an answer to the received query is generated; for example, a dataset may be in the form of a table generated in response to executing the technical query where “Tokyo” corresponds to the header “City”, “33” corresponds to the header “Days”, and “16720” corresponds to the header “Revenue” [display format = table] – Kuchmann-Beauger, paragraph 69 and Table 3); 
a twelfth instruction to determine a visualization preference based on the usage knowledge (visualization processor renders visualization of the received data, where the visualization represents the answer to the question [so it is based on the usage of the system in asking the question]; visualization processor may render various analytics to represent the answer, including charts, tables, dashboards, maps, and the like; visualization processor presents the answer to the user in understandable form [so the data are presented in a form that the user prefers] – Kuchmann-Beauger, paragraph 40);
a thirteenth instruction to recommend follow-up or drilldown actions to aid the user in his information needs and further analysis (a user may add a follow-up question to previously posed questions; the follow-up question makes reference to previously posed questions; for example, a user may pose the question “what is the revenue in France?” and then may enter a follow-up question such as “and in the US?”; previously posed questions may be retained [so that their appearance suggests/recommends to the user a similar/follow-up question] – Kuchmann-Beauger, paragraph 108); and 
a fourteenth instruction to aggregate and rank the answers (one or more generated answers may be ranked and added to a situation of a user [aggregated] – Kuchmann-Beauger, claim 6).”
Kuchmann-Beauger does not appear to disclose explicitly the remaining limitations of the claim.  However, Barbas discloses “a fourth instruction to validate [a] user's authorization for information retrieval through a fine-grained authorization control, wherein the fin[e]-grained authorization control comprises a row level access, a column level access and a cell level access (in a syntax used for index exclusion commands in a fine-grained authorization control schema, an exclusion condition is the result of a search condition where an index exclusion has its domain, i.e. is an exclusion for a particular column, row, or cell – Barbas, paragraphs 69-76); … [and]
validating [the] user's authorization (for each reference to a table in a SQL query statement, an exclusion function validates, i.e. determines, if any index exclusion to data in the table has been configured in respect of retrieving the data from the database metadata stored in privacy catalogs – Barbas, paragraph 62)….”
Kuchmann-Beauger and Barbas both relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuchmann-Beauger to include a fine-grained authorization control by data access by row, column, and cell, as disclosed by Barbas, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would secure the privacy of sensitive information that not everyone is authorized to view.  See Barbas, paragraphs 1-5.
Neither Kuchmann-Beauger nor Barbas appears to disclose explicitly the further limitations of the claim.  However, Finkelstein discloses “a fifth instruction to identify, by a machine-learning based parser, [the] user's intent …, wherein the machine learning-based parser comprises a recurrent neural network and parser may use an ensemble of two techniques to derive an intent from the text received from the voice listener: a recurrent neural network architecture in the form of an LSTM network, and a logistic regression model – Finkelstein, paragraph 74)….”
Kuchmann-Beauger, Barbas, and Finkelstein all relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger and Barbas to identify the user’s intent with a machine-learning based parser comprising a recurrent neural network and a logistic regression model, as disclosed by Finkelstein, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system, automatically and without human intervention, to identify entities and infer context and grammatical structure, from within the text of the question.  See Finkelstein, paragraph 74.
Neither Kuchmann-Beauger, Barbas, nor Finkelstein appears to disclose explicitly the further limitations of the claim.  However, Hazard discloses “inferring [elements of natural language] through exploration and exploitation algorithms in [r]einforcement learning (in generating data with a controlled amount of information or “surprisal,” data synthesis techniques can leverage the exploration versus exploitation tradeoff in searching for an optimal solution to a goal in a reinforcement learning architecture – Hazard, paragraph 99; process for creating well-balanced computer-based reasoning systems (including whether to include data elements based on surprisal) may be applied in the context of smart voice control when combined with other natural language processing techniques – id. at paragraph 213 and Fig. 1)….”
Kuchmann-Beauger, Barbas, Finkelstein, and Hazard all relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger, Barbas, and Finkelstein to use exploitation and exploration in reinforcement learning to perform inference in a natural language processing domain, as disclosed by Hazard, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would leverage the advantage of reinforcement learning, namely that it balances See Hazard, paragraphs 99-101.

Claim 11 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.  

Regarding claim 7, Kuchmann-Beauger, as modified by Barbas, Finkelstein, and Hazard, discloses that “the first subnetwork for data processing comprises at least one virtual or physical server node for executing the software modules (client application [subnetwork for data processing] include one or more applications such as search application and mobile client; client applications can operate on a variety of devices; such devices include servers – Kuchmann-Beauger, paragraph 23).”

Claim 17 is a method claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger in view of Barbas, Finkelstein, and Hazard and further in view of Liang et al. (US 20190066660) (“Liang”).
Regarding claim 2, neither Kuchmann-Beauger, Barbas, Finkelstein, nor Hazard appears to disclose explicitly the further limitations of the claim.  However, Liang discloses that “the three levels of parsers comprise a constituency parser, [a] stop words parser, and a relaxation parser (modules and machines may be implemented using any suitable combination state of the art natural language processing techniques, including constituency parsing – Liang, paragraph 191; templates that are the same modulo stop words will be collapsed because they get filled in context-dependently anyway [so the templates are parsed for stopwords] – id. at paragraph 134; constraints in the dialogue systems can be relaxed in some instances and need not be treated as hard constraints [so the constraints are parsed and treated as “soft” constraints in some instances] – id. at paragraph 60).”
Kuchmann-Beauger, Barbas, Finkelstein, Hazard and Liang all relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger, Barbas, Finkelstein, and Hazard to use a constituency parser and further to parse for stop words and to relax constraints while parsing, as disclosed by Liang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in understanding statements input by the user so as more effectively to respond to them.  See Liang, paragraph 18 (local portion of a dialogue manager may perform speech recognition and parsing of user utterances and perform text-to-speech conversion for replies).

Claim 12 is a method claim corresponding to system claim 2 and is rejected for the same reasons as given in the rejection of that claim.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger in view of Barbas, Finkelstein, and Hazard and further in view of Chang et al., “SUTime: A Library for Recognizing and Normalizing Time Expressions,” in Lrec 3735-40 (2012) (“Chang”).
Regarding claim 3, neither Kuchmann-Beauger, Barbas, Finkelstein, nor Hazard appears to disclose explicitly the further limitations of the claim.  However, Chang discloses that “the periods are identified using [a] SUTime temporal tagger (SUTime is a temporal tagger for recognizing and normalizing temporal expressions in English text – Chang, abstract).” 
Kuchmann-Beauger, Barbas, Finkelstein, Hazard and Chang all relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger, Barbas, Finkelstein, and Hazard to use a SUTime temporal tagger to identify periods, as disclosed by Chang, See Chang, sec. 1.

Claim 13 is a method claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.
 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger in view of Barbas, Finkelstein, and Hazard and further in view of Lloyd et al. (US 8521526) (“Lloyd”).
Regarding claim 4, neither Kuchmann-Beauger, Barbas, Finkelstein, nor Hazard appears to disclose explicitly the further limitations of the claim.  However, Lloyd discloses that “the measures are identified and ranked using [a] Bayesian learning and weighted context similarity approach (in spoken query disambiguation, context similarity may be used as a surrogate for determining a quality match; a frequency count may be adjusted or scaled upwards if an n-gram occurs in a query term that included in a search query that was performed in a context that is similar or identical to the current context of a mobile device; quality matching may be used independently to adjust weighting values; speech recognition engine later determines a combined value for each candidate transcription based on, inter alia, naïve Bayes – Lloyd, col. 8, ll. 22-34 and col. 8, l. 66-col. 9, l. 6; see also Fig. 2 (showing that candidates are ranked by combined values)).”
  Kuchmann-Beauger, Barbas, Finkelstein, Hazard, and Lloyd all relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger, Barbas, Finkelstein, and Hazard to identify entities using weighted context similarity and Bayesian learning, as disclosed by Lloyd, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to determine entities of high quality.  See Lloyd, col. 8, ll. 22-34 (context similarity can be used as a surrogate for determining a quality match).

Claim 14 is a method claim corresponding to system claim 4 and is rejected for the same reasons as given in the rejection of that claim.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger, Barbas, Finkelstein, and Hazard and further in view of Wu et al., “The Exploration of Deterministic and Efficient Dependency Parsing,” in Proc. 10th Conf. Computational Natural Language Learning 241-45 (2006) (“Wu”).
Regarding claim 5, neither Kuchmann-Beauger, Barbas, Finkelstein, nor Hazard appears to disclose explicitly the further limitations of the claim.  However, Wu discloses that “the conditions are identified through a forward-backward parsing algorithm (by applying a constant-time parser and a root parser to the training data, un-parsed tokens were recorded; not only the forward parsing direction, but the backward direction is taken into account in these statistics – Wu, section 2.3, second paragraph).” 
Kuchmann-Beauger, Barbas, Finkelstein, Hazard and Wu all relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger, Barbas, Finkelstein, and Hazard to identify entities using a forward-backward parsing algorithm, as disclosed by Wu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the number of entities left unparsed relative to a system that merely performed forward parsing.  See Wu, past paragraph before sec. 3.

Claim 15 is a method claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger, Barbas, Finkelstein, and Hazard and further in view of Birnbaum et al. (US 10747823) (“Birnbaum”).
when a pattern and a parsed question are matched, a technical query [data inquiry] associated with the pattern is executed by the query processor – Kuchmann-Beauger, paragraph 40), correction of ambiguous entities (recommendations generated by situational recommender system include recommendations for question reformulation in case of ambiguity – Kuchmann-Beauger, paragraph 72), actions on the interpretation (pattern matcher includes a pattern learner that learns to match random input questions to a corresponding one or more patterns or sub-patterns [i.e., interprets the question] – Kuchmann-Beauger, paragraph 42), actions on [the] answer (answer generator is a computer module that generates answers to posed questions; examples of answers generated by the answer generator include answers in the form of natural language sentences, reports, charts, raw data, web pages, etc. [generating the answer = “action on answer”] – Kuchmann-Beauger, paragraph 40), … up-vote/down-vote on the answers (feedback handler processes feedback from users on answers generated by answer generator; answer generator may produce a list of answers corresponding to a question submitted by a user or users, and the user may rank [up-vote or down-vote] each answer according to its relevance to the question – Kuchmann-Beauger, paragraph 40), actions on a suggested analysis (recommendations generated by situational recommender system include recommendations for candidate questions to be posed [suggested analysis] – Kuchmann-Beauger, paragraph 72), and follow-up on suggested questions (recommendations generated by situational recommender system include recommendations for candidate questions to be posed [suggested questions] – Kuchmann-Beauger, paragraph 72; user may add a follow-up question to previously posed questions – id. at paragraph 108).”
Neither Kuchmann-Beauger, Barbas, Finkelstein, nor Hazard appears to disclose explicitly the further limitations of the claim.  However, Birnbaum discloses that “the usage knowledge … comprises … tracking of [the] answer (given data about salespeople in a given sales office, an appropriately configured system would be able to generate performance report narratives about those salespeople; the information conveyed in such narratives might track or recap how the salesperson has performed over some relevant time interval and how that performance has changed over that interval – Birnbaum, col. 2, l. 62-col. 3, l. 18), drilling down on data (interactive control provided by narrative generation platform is providing users with the ability to drill down to examine drivers of particular metrics for particular entities or aggregate entities – Birnbaum, col. 10, ll. 45-62), [and] visualization changes (system of narrative generation platform integrated with conversational interface can be further integrated with a visualization platform to allow speech input through the conversational interface interactively and dynamically to focus and control visualizations and/or narratives that accompany the visualizations – Birnbaum, abstract)….”
Kuchmann-Beauger, Barbas, Finkelstein, Hazard, and Birnbaum all relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger, Barbas, Finkelstein, and Hazard such that the usage data include visualization changes, drilling down on data, and answer tracking, as disclosed by Birnbaum, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would support interactive communication between the human and the machine by saving data that can be used to personalize the user experience.  See Birnbaum, col. 1, ll. 36-49.

Claim 16 is a method claim corresponding to system claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger, Barbas, Finkelstein, and Hazard and further in view of Shimamura et al. (US 20180300173) (“Shimamura”),
Regarding claim 8, neither Kuchmann-Beauger, Barbas, Finkelstein, nor Hazard appears to disclose explicitly the further limitations of the claim.  However, Shimamura discloses that “the first subnetwork for serverless computing architecture can receive a task definition that can specify a task chain describing a data processing flow – Shimamura, paragraph 32).”
Shimamura and the instant application are both directed to the problem of deploying applications over a computer system and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger, Barbas, Finkelstein, and Hazard to use serverless architectures, as disclosed by Shimamura, and an ordinary artisan could reasonably have expected to do so successfully.  One motivation for doing so would be to offer a high level of computer abstraction with a great deal of scalability.  See Shimamura, paragraph 2.

Claim 18 is a method claim corresponding to system claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger, Barbas, Finkelstein, and Hazard and further in view of Singh et al. (US 20150378716) (“Singh”).
Regarding claim 9, neither Kuchmann-Beauger, Barbas, Finkelstein, nor Hazard appears to disclose explicitly the further limitations of the claim.  However, Singh discloses that “the first subnetwork for data processing comprises a multi-server-node cluster for executing the software modules (enterprise’s custom application that has a multi-tier architecture may use a cluster of application server nodes to execute in a scalable runtime environment and a load balancer node to distribute network traffic for robustness – Singh, paragraph 17).”
Singh and the instant application both relate to distributed computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger, Barbas, Finkelstein, and Hazard to use a multi-server-node cluster, as disclosed by Singh, and an ordinary artisan could reasonably have expected to do so See Singh, paragraph 17.

Claim 19 is a method claim corresponding to system claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger, Barbas, Finkelstein, and Hazard and further in view of Park (US 20180101805) (“Park”).
Regarding claim 10, neither Kuchmann-Beauger, Barbas, Finkelstein, nor Hazard appears to disclose explicitly the further limitations of the claim.  However, Park discloses that “the second subnetwork for data storage comprises a big data framework and a database system for data inquiry and retrieval (a big data analytics platform may be implemented by SPARKTM which is a clustered computing platform [big data framework]; a query may be carried out in the form of SQL regardless of which database has been used to establish the database to be analyzed [databases are used for inquiry and retrieval] – Park, paragraph 168).”
Park and the instant application are both related to big data analytics and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuchmann-Beauger, Barbas, Finkelstein, and Hazard to use a system comprising a big data framework and a database system, as disclosed by Park, and an ordinary artisan could reasonably have expected to do so successfully.  One motivation for doing so would be to allow the system to uncover hidden patterns, unknown correlations, and other useful information.  See Park, paragraph 3.

Claim 20 is a method claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.V./             Examiner, Art Unit 2125                  

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that, because of the “comprising” language at the top of the claim, the broadest reasonable interpretation of this language is “at least three levels,” not “exactly three levels.”
        2 The specification does not make clear what is meant by “rules for preposition.”  For purposes of examination, “rules for preposition” will be construed as any rules that aid in disambiguating words.
        3 The term “exploration intent” is not defined by the specification, and the claim language is at best inscrutable.  Examiner interprets it to mean roughly “the intention of the user is to explore an unresolved question.”